The opinion of the court was delivered by
Trenchard, J.
On March 5th, lOTf, the plaintiff below, while leaving the barroom of the defendant’s hotel where he had purchased some beer, slipped on a coating of ice which, during the time the plaintiff was in the barroom, had formed on the entrance platform and steps. He fell to the ground breaking two ribs. The District Court judge, who sat with*403out a jury, gave judgment for the plaintiff. The defendant appeals.
We are of the opinion that the judgment must be affirmed.
We think it was open to the trial judge to find, as he did, that the defendant was negligent. The plaintiff visited the barroom of the defendant’s hotel in compliance with the latter’s implied invitation, and it was the defendant’s duty to use ordinary care to render his premises 'reasonably safe for the purpose. McCracken v. Meyers, 75 N. J. L. 935.
Now, there was testimony from which the trial judge, if he saw fit, might find the following matters of fact: The plaintiff entered the defendant’s premises about three-thirty p. 3i. The entrance was by means of six steps and a platform leading to the barrroom door. It had been snowing and snow and slush were on the steps and platform. About that time it stopped snowing and grew colder. The defendant knew that the platform and steps needed cleaning and had caused them to be cleaned about three p. pi., before the plaintiff entered. Nothing further was done in the way of cleaning or caring for them until five-fortv-five p. pi., when file hotel porter again began to clean them. The defendant himself describes what then occurred. He says: “I saw he was cleaning up and went and got him to go to supper. I don’t know whether he did anything about them.” About seven p. pi. the plaintiff started to leave the premises and slipped on a coating of frozen snow or ice and fell. The testimony also tended to show that the snow and slush which were there when plaintiff entered had not been removed.
This testimony justifies the finding of the trial judge that the defendant failed to use ordinary care in keeping the entrance platform and steps reasonably safe on the occasion in question and that this caused the plaintiff’s injury.
Me also think that it cannot be said as a matter of law that the plaintiff ivas guilty of contributory negligence.
The fact that the plaintiff noticed when he entered the defendant’s premises that there ivas snow upon the steps and platform, is not conclusive evidence that he was not in the *404exercise of reasonable care in attempting to use the steps and platform several hours afterwards. Andre v. Mertens, 88 N. J. L. 626; Dewire v. Bailey, 131 Mass. 169; Evans v. Utica, 69 N. 7. 166. The plaintiff had a right to suppose, and, no doubt, did suppose, that the defendant had performed his duty with respect to this exit. The plaintiff had 'entered the premises several hours before, and meanwhile it had grown dark, and it is by no means certain that he saw the snow and ice as he started ont.
The judgment below will be affirmed, with costs.